              Case 4:21-cv-00154-SDJ-KPJ Document 7 Filed 02/23/21 Page 1 of 2 PageID #: 21
                                                                                                    CASREF,HORAN,JURY
                                      U.S. District Court
                               Northern District of Texas (Dallas)
                       CIVIL DOCKET FOR CASE #: 3:21−cv−00379−K−BN

Williams v. Ladera Apartments et al                                        Date Filed: 02/23/2021
Assigned to: Judge Ed Kinkeade                                             Jury Demand: Plaintiff
Referred to: Magistrate Judge David L. Horan                               Nature of Suit: 230 Real Property: Rent Lease &
Cause: 28:1331 Fed. Question                                               Ejectment
                                                                           Jurisdiction: Federal Question
Plaintiff
Al M Williams                                               represented by Al M Williams
and family                                                                 3930 Accent Drive #2411
                                                                           Dallas, TX 75287
                                                                           PRO SE


V.
Defendant
Ladera Apartments

Defendant
Judy NLN

Defendant
Daniel Paz


 Date Filed       #   Docket Text

 02/23/2021      Ï1   COMPLAINT WITH JURY DEMAND against Ladera Apartments, Judy NLN, Daniel Paz filed by
                      Al M Williams. Unless exempted, attorneys who are not admitted to practice in the Northern District
                      of Texas must seek admission promptly. Forms, instructions, and exemption information may be
                      found at www.txnd.uscourts.gov, or by clicking here: Attorney Information − Bar Membership. If
                      admission requirements are not satisfied within 21 days, the clerk will notify the presiding judge.
                      ***FILED USING EMERGENCY EMAIL*** (cea) (Entered: 02/23/2021)

 02/23/2021      Ï2   Request for Emergency Injunction filed by Al M Williams See Document 1 for Image. (cea)
                      (Entered: 02/23/2021)

 02/23/2021      Ï3   New Case Notes: A filing fee has not been paid. CASREF case referral set and case referred to
                      Magistrate Judge Horan (see Special Order 3). Case received over counter/electronically. No prior
                      sanctions found. (For court use only − links to the national and circuit indexes.) Pursuant to Misc.
                      Order 6, Plaintiff is provided the Notice of Right to Consent to Proceed Before A U.S. Magistrate
                      Judge (Judge Horan). Clerk to provide copy to plaintiff if not received electronically. Motion(s)
                      referred to Magistrate Judge David L. Horan. (cea) (Entered: 02/23/2021)

 02/23/2021       Ï   ***Clerk's Notice of delivery: (see NEF for details) Docket No:3. Tue Feb 23 08:32:43 CST 2021
                      (crt) (Entered: 02/23/2021)
             Case 4:21-cv-00154-SDJ-KPJ Document 7 Filed 02/23/21 Page 2 of 2 PageID #: 22
02/23/2021      Ï4   Order Transferring to Another District: Case transferred to Sherman Division of Eastern District of
                     Texas. (Ordered by Judge Ed Kinkeade on 2/23/2021) (chmb) (Entered: 02/23/2021)

02/23/2021      Ï5   1st AMENDED VERIFIED COMPLAINT AND REQUEST FOR EMERGENCY INJUNCTION
                     WITH JURY DEMAND against Ladera Apartments, Judy NLN, Daniel Paz filed by Al M Williams.
                     Unless exempted, attorneys who are not admitted to practice in the Northern District of Texas must
                     seek admission promptly. Forms, instructions, and exemption information may be found at
                     www.txnd.uscourts.gov, or by clicking here: Attorney Information − Bar Membership. If admission
                     requirements are not satisfied within 21 days, the clerk will notify the presiding judge. ***FILED
                     USING EMERGENCY EMAIL*** (cea) (Entered: 02/23/2021)

02/23/2021      Ï6   AMENDED REQUEST FOR EMERGENCY Injunction filed by Al M Williams See docket Entry 5
                     for Image. (cea) (Entered: 02/23/2021)
